 



Exhibit 10.1

  

Model 2018 Performance Unit Award Agreement

  

AWARD AGREEMENT

 

PERFORMANCE UNITS

 

The Gannett Board of Directors or the Executive Compensation Committee thereof
(the “Committee”), as the case may be, has approved your opportunity to receive
Performance Units (referred to herein as “Performance Units”) under the Gannett
Co., Inc. 2015 Omnibus Incentive Compensation Plan, as amended, as set forth
below.

  

This Award Agreement and the enclosed Terms and Conditions effective as of
January 1, 2018, constitute the formal agreement governing this award.

 

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

 

Please keep the enclosed Terms and Conditions for future reference. 

 

 

 





Employee: Location:     Grant Date: 1/1/2018     Performance Period Commencement
Date: 1/1/2018     Performance Period End Date: 1/1/2021     Performance Unit
Payment Date: On a date specified by the Committee that is within the first 70
days of 2021     Target Number of Performance Units: ______*     Value of each
Performance Unit: $1



 

* The actual number of Performance Units you may receive will be higher or lower
depending on the Company’s performance and your continued employment with the
Company, as more fully explained in the enclosed Terms and Conditions.

 

 

 



    Gannett Co., Inc.             By:     Employee’s Signature     David Harmon
      Chief People Officer

   



 

 

PERFORMANCE UNITS

TERMS AND CONDITIONS

Under the

Gannett Co., Inc.

2015 Omnibus Incentive Compensation Plan, as amended

 

These Terms and Conditions, dated January 1, 2018, govern the right of the
employee (the “Employee”) designated in the Award Agreement dated coincident
with these Terms and Conditions to receive Performance Units (referred to herein
as “Performance Units”). Generally, the Employee will not receive any
Performance Units unless the specified service and performance requirements set
forth herein are satisfied. The Performance Units are granted under, and are
subject to, the Gannett Co., Inc. (the “Company”) 2015 Omnibus Incentive
Compensation Plan, as amended (the “Plan”). Terms used herein that are defined
in the Plan shall have the meaning ascribed to them in the Plan. If there is any
inconsistency between these Terms and Conditions and the terms of the Plan, the
Plan’s terms shall supersede and replace the conflicting terms herein.

 

1.          Grant of Performance Units. Pursuant to the provisions of (i) the
Plan, (ii) the individual Award Agreement governing the grant, and (iii) these
Terms and Conditions, the Employee may be entitled to receive Performance Units.
Each Performance Unit that becomes payable shall entitle the Employee to receive
from the Company an amount of cash consideration equal to $1 upon the expiration
of the Incentive Period (except as provided in Section 13), subject to
applicable withholding requirements. The actual number of Performance Units an
Employee will receive will be calculated in the manner described in these Terms
and Conditions, including Exhibit A, and may be different than the Target Number
of Performance Units set forth in the Award Agreement.

 



 

-2- 

 



2.         Incentive Period. Except as otherwise provided in Section 13 below,
the Incentive Period in respect of the Performance Units shall commence on the
Performance Period Commencement Date specified in the Award Agreement and end on
the Performance Period End Date specified in the Award Agreement.

 

3.         No Interest or Earnings Credited on Performance Units. No interest or
earnings shall be paid to the Employee with regard to the Performance Units.

 

4.         Payment of Units. The Company shall pay to the Employee a cash amount
equal to $1 multiplied by the number of Performance Units that have been earned
based on the Company’s performance during the Incentive Period as set forth in
Exhibit A and satisfaction of the Terms and Conditions set forth herein, which
amount shall be reduced by the value of all taxes which the Company is required
by law to withhold by reason of such delivery. Except as provided in Sections 13
or 14, such delivery shall take place on the Performance Unit Payment Date. An
Employee shall have no further rights with regard to a Performance Unit once the
Performance Unit has been paid.

 

5.         Forfeiture and Cancellation of Right to Receive Performance Units.

 

(a)          Termination of Employment. Except as provided in Sections 6, 13,
and 14, an Employee’s right to receive Performance Units shall automatically be
cancelled upon the Employee’s termination of employment (as well as an event
that results in the Employee’s employer ceasing to be a subsidiary of the
Company) prior to the Performance Period End Date, and in such event the
Employee shall not be entitled to receive any payment in respect thereof.

 

(b)          Forfeiture of Performance Unit/Recovery of Cash Payment.
Performance Units granted under this Award Agreement are subject to the
Company’s Clawback Policy, dated as of December 9, 2015, which may be amended
from time-to-time with retroactive effect. In

 



 

-3- 

 



addition, the Company may assert any other remedies that may be available to the
Company under applicable law.

 

6.         Death, Disability, Retirement. Except as provided in Sections 13 or
14 below, in the event that the employment of the Employee shall terminate prior
to the Performance Period End Date by reason of death, permanent disability (as
determined under the Company’s Long Term Disability Plan), termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee (or in
the case of the Employee’s death, the Employee’s estate or designated
beneficiary) shall be entitled to receive at the Performance Unit Payment Date a
cash payment equal to (i) the total number of Performance Units which the
Employee would have been entitled to receive upon the expiration of the
Incentive Period had the Employee’s employment not terminated, and (ii) a
fraction, the numerator of which shall be the number of full calendar months
between the Performance Period Commencement Date and the date that employment
terminated, and the denominator of which shall be the number of full calendar
months from the Performance Period Commencement Date to the Performance Period
End Date.

 

7.         Non-Assignability. Performance Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Performance Units be made subject to execution, attachment or similar
process.

 

8.         Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Performance Units.

 

9.         Discretionary Plan; Employment. The Plan is discretionary in nature
and may be suspended or terminated by the Company at any time. With respect to
the Plan, (a) each grant of Performance Units is a one-time benefit which does
not create any contractual or other right to

 



 

-4- 

 



receive future grants of Performance Units, or benefits in lieu of Performance
Units; (b) all determinations with respect to any such future grants, including,
but not limited to, the times when the Performance Units shall be granted, the
number of Performance Units, and the Incentive Period, will be at the sole
discretion of the Company; (c) the Employee’s participation in the Plan shall
not create a right to further employment with the Employee’s employer and shall
not interfere with the ability of the Employee’s employer to terminate the
Employee’s employment relationship at any time with or without cause; (d) the
Employee’s participation in the Plan is voluntary; (e) the Performance Units are
not part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits, or similar payments; (f)
the future value of the Performance Units is unknown and cannot be predicted
with certainty; and (g) the payment of the Performance Units shall be an
unfunded, contractual obligation of the Company.

 

10.       Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Board of Directors of the Company (the “Committee”) in its sole discretion to
make interpretations and other determinations with respect to all matters
relating to the applicable Award Agreements, these Terms and Conditions, the
Plan and awards made pursuant thereto. These Terms and Conditions shall apply to
the grant of Performance Units made to the Employee on the date hereof and shall
not apply to any future grants of Performance Units made to the Employee.

 



 

-5- 

 



11.       Notices. Notices hereunder shall be in writing and, if to the Company,
shall be addressed to the Secretary of the Company at 7950 Jones Branch Drive,
McLean, Virginia 22107, and, if to the Employee, shall be addressed to the
Employee at his or her address as it appears on the Company’s records.

 

12.       Successors and Assigns. The applicable Award Agreement and these Terms
and Conditions shall be binding upon and inure to the benefit of the successors
and assigns of the Company and, to the extent provided in Section 6 hereof, to
the estate or designated beneficiary of the Employee.

 

13.       Change in Control Provisions.

 

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Units under the attached Award Agreement.

 

(a)          Definitions.

 

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

 

(i)          the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section, the following acquisitions shall not constitute a Change in Control:
(i) any

 



 

-6- 

 



acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates, or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

 

(ii)          individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii)         consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the

 



 

-7- 

 



case may be, of the corporation or entity resulting from such Business
Combination (including, without limitation, a corporation or entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation or
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (C) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(iv)          approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

(b)        Acceleration Provisions. In the event of a Change in Control, the
number of Performance Units payable to an Employee shall be calculated in
accordance with the Change in Control rules set forth in Exhibit A, subject to
the vesting rules set forth below.

 

(i)     In the event of the occurrence of a Change in Control in which the
Performance Units are not continued or assumed (i.e., the Performance Units are
not equitably converted into, or substituted for, a right to receive cash of a
successor entity or its affiliate), the

 



 

-8- 

 



Performance Units that have not been cancelled shall become fully vested and
shall be paid out to the Employee as soon as administratively practicable on or
following the effective date of the Change in Control (but in no event later
than 30 days after such event), provided that the Change in Control also
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A of the Internal Revenue Code of 1986 (the
“Code”) and the regulations and guidance issued thereunder (“Section 409A”), and
such payout will not result in additional taxes under Section 409A. Otherwise,
in the event of the occurrence of a Change in Control in which the Performance
Units are not continued or assumed, the vested Performance Units shall be paid
out at the earlier of the Employee’s termination of employment or the
Performance Unit Payment Date.

 

(ii) In the event of the occurrence of a Change in Control in which the
Performance Units are continued or assumed (i.e., the Performance Units are
equitably converted into, or substituted for, a right to receive cash of a
successor entity or its affiliate), the Performance Units shall not vest upon
the Change in Control, provided that the Performance Units that have not vested
under the other provisions of this Award shall become fully vested in the event
that the Employee has a “qualifying termination of employment” within two years
following the date of the Change in Control. In the event of the occurrence of a
Change in Control in which the Performance Units are continued or assumed,
vested Performance Units shall be paid out to the Employee at the earlier of the
Employee’s termination of employment or the Performance Unit Payment Date.

 

A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good

 



 

-9- 

  

 Reason”. For this purpose, “Cause” shall mean:

 

●any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

●unreasonable and persistent neglect or refusal by the Employee to perform his
or her duties which is demonstrably willful and deliberate on the Employee’s
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach;

 

●conviction of the Employee of a securities law violation or a felony involving
moral turpitude; or

 

●the Employee being found by a court of competent jurisdiction in a civil action
or by the Securities and Exchange Commission to have violated any Federal or
State securities law.

 

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:

 

●the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

 

●a material reduction in the Employee’s base salary or target bonus opportunity
as in effect on the date immediately prior to the Change in Control;

 

●the relocation of the Employee’s office from the location at which the Employee
is principally employed immediately prior to the date of the Change in Control
to a location 35 or more miles farther from the Employee’s residence immediately
prior to the Change in Control, and recognizing that the Employee shall be
expected to travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

 

●the failure by the Company or its affiliate to pay any material compensation or
benefits due to the Employee.

 

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under

 



 

-10- 

 



the provision so indicated. Such notice must be provided to the Company within
ninety (90) days after the event that created the “Good Reason”.

 

(iii)       If in connection with a Change in Control, the Performance Units are
assumed (i.e., the Performance Units are equitably converted into, or
substituted for, a right to receive cash of a successor entity or its
affiliate), the Performance Units shall refer to the right to receive such cash.
An assumption of this Performance Unit award must satisfy the following
requirements:

 

●The converted or substituted award must be a right to receive an amount of cash
that has a value, measured at the time of such conversion or substitution, that
is equal to the value of this Award as of the date of the Change in Control;

 

●The vesting terms of any converted or substituted award must be substantially
identical to the terms of this Award; and

 

●The other terms and conditions of any converted or substituted award must be no
less favorable to the Employee than the terms of this Award are as of the date
of the Change in Control (including the provisions that would apply in the event
of a subsequent Change in Control).

 

The determination of whether the conditions of this Section 13(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.

 

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.

 



 

-11- 

 



14.        Employment or Similar Agreements. The provisions of Sections 1, 4, 5,
6 and 13 of these Terms and Conditions shall not be applied to or interpreted in
a manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement, termination benefits agreement
or similar agreement and the terms of Sections 1, 4, 5, 6 or 13, the employment
agreement or termination benefits agreement shall control.

 

15.        Grant Subject to Applicable Regulatory Approvals. Any grant of
Performance Units under the Plan is specifically conditioned on, and subject to,
any regulatory approvals required in the Employee’s country. These approvals
cannot be assured. If necessary approvals for grant or payment are not obtained,
the Performance Units may be cancelled or rescinded, or they may expire, as
determined by the Company in its sole and absolute discretion.

 

16.        Applicable Laws and Consent to Jurisdiction. The validity,
construction, interpretation and enforceability of this Agreement shall be
determined and governed by the laws of the State of Delaware without giving
effect to the principles of conflicts of law. For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction in Virginia and agree that such litigation shall be
conducted in the courts of Fairfax County, Virginia or the federal courts of the
United States for the Eastern District of Virginia.

 

17.        Compliance with Section 409A. This Award is intended to comply with
the requirements of Section 409A so that no taxes under Section 409A are
triggered, and shall be

 



 

-12- 

 



interpreted and administered in accordance with that intent (e.g., the
definition of “termination of employment” (or similar term used herein) shall
have the meaning ascribed to “separation from service” under Section 409A). If
any provision of these Terms and Conditions would otherwise conflict with or
frustrate this intent, the provision shall not apply. Notwithstanding any
provision in this Award Agreement to the contrary and solely to the extent
required by Section 409A, if the Employee is a “specified employee” within the
meaning of Code Section 409A and payment of the award is being made in
connection with the Employee’s separation from service other than by reason of
the Employee’s death, payment of the award shall be delayed until six months and
one day after the Employee’s separation from service with the Company (or, if
earlier than the end of the six-month period, the date of the Employee’s death).
The Company shall not be responsible or liable for the consequences of any
failure of the Award to avoid taxation under Section 409A.

 

 

-13- 

  

Exhibit A

 

Calculation of Performance Units

 

Subject to the satisfaction of applicable service requirements, the amount
awarded to the Employee shall be the Maximum Amount, subject to the Committee’s
right, in its sole discretion, to exercise negative discretion and to instead
pay the Employee a lower amount calculated as the sum of (i), (ii) and (iii) as
set forth below:

 

(i)50% of the Employee’s Target Number of Performance Units multiplied by the
2018 Applicable Percentage determined pursuant to the following chart based on
the Company’s actual Digital Revenues for 2018 versus the Company’s 2018 Target
Digital Revenues:

 

2018 Digital Revenue   Achievement Against Target Digital Revenue Digital
Revenue 2018 Applicable Percentage Below Threshold Below YYY% Less than $XXX 0%
- No Award Threshold YYY% $XXX 50%* Target YYY% $XXX 100%* Maximum YYY% $XXX
200%* Above Maximum YYY% or more More than $XXX 200%

 

* The Applicable Percentage is calculated using straight line interpolation
between points.

 

(ii)30% of the Employee’s Target Number of Performance Units multiplied by the
2019 Applicable Percentage determined pursuant to the following chart based on
the Company’s actual Digital Revenues for 2019 versus the Company’s 2019 Target
Digital Revenues:

 

2019 Digital Revenue   Achievement Against Target Digital Revenue Digital
Revenue 2019 Applicable Percentage Below Threshold Below YYY% Below Threshold 0%
- No Award Threshold YYY% ___% of 2019 Target Digital Revenue 50%* Target YYY%
2019 Target Digital Revenue 100%* Maximum YYY%

___% of 2019 Target Digital Revenue

200%* Above Maximum YYY% or more Above Maximum 200%

 

* The Applicable Percentage is calculated using straight line interpolation
between points.

 

(iii)20% of the Employee’s Target Number of Performance Units multiplied by the
2020 Applicable Percentage determined pursuant to the following chart based on
the Company’s actual Digital Revenues for 2020 versus the Company’s 2020 Target
Digital Revenues:

 



 

-14- 

  

2020 Digital Revenue   Achievement Against Target Digital Revenue Digital
Revenue 2020 Applicable Percentage Below Threshold Below YYY% Below Threshold 0%
- No Award Threshold YYY% ___% of 2020 Target Digital Revenue 50%* Target YYY%
2020 Target Digital Revenue 100%* Maximum YYY% ___% of 2020 Target Digital
Revenue 200%* Above Maximum YYY% or more Above Maximum 200%

 

* The Applicable Percentage is calculated using straight line interpolation
between points.

 

The Committee, in its sole discretion, is responsible for making the above
calculations, and its determinations are binding on all parties. The Committee
reserves the right, in its sole discretion, to reduce, but not increase, the
amount of an Award.

 

Definitions:

 

“2018 Target Digital Revenue” shall mean $_______________ (such amount shall be
established by the Committee in the first 60 days of 2018 as will the
achievement percentages in the foregoing charts).

 

“2019 Target Digital Revenue” shall mean __% multiplied by the Company’s actual
Digital Revenues for 2018.

 

“2020 Target Digital Revenue” shall mean __% multiplied by the Company’s actual
Digital Revenues for 2019.

 

“Adjusted EBITDA” means “Operating Income” as reported in the Company’s
Consolidated Statements of Income, plus amounts reported for depreciation
expense, amortization of intangible assets and impairment charges and further
adjusted to exclude unusual or non-recurring charges or credits, such as
restructuring charges and transformation costs, to the extent and in the amount
such items are separately reported or discussed in the audited financial
statements and notes thereto or in management’s discussion and analysis of the
financial statements in a periodic report filed with the SEC under the Exchange
Act.

 

“Digital Revenue” means Digital Advertising plus Digital Only Subscriptions as
defined below:

 

●Digital Advertising includes revenues earned by selling display and video
advertising on desktop and mobile platforms as well as classified revenues
earned through sales on third party platforms (e.g., RealMatch, Cars). It also
includes revenues generated through search engine marketing (SEM), search engine
optimization (SEO), social, email, directories, digital syndication, archives,
other third party partners (e.g., affiliate sites) and various digital-related
software and web presence products.



●Digital Only Subscriptions is revenue earned through the purchase of digital
only

 



 

-15- 

  

  newspaper subscriptions on desktop, mobile web or native apps (USCP only). It
excludes revenues generated by e-editions (e.g., Kindle, Nook) and other digital
circulation revenues (e.g., USA Today college app revenues).

 

Actual Digital Revenue shall be adjusted for “Extraordinary Items” as defined
and set forth in Article 10 of the Plan except that the adjustment for item 4 in
such definition (i.e., the effects of mergers, acquisitions, divestitures,
spin-offs or significant transactions) shall only be made in the year of the
closing of the transaction.

 

“Maximum Amount” means ____ percent of the sum of the Company’s “Adjusted
EBITDA” for the Company’s 2018, 2019 and 2020 fiscal years.

 

Change In Control

 

In the event of a Change in Control of the Company and provided that the
Employee’s right to receive Performance Units has not previously been cancelled
or forfeited, the number of Performance Units an Employee will be paid is
calculated as follows:

 

(i)For a Change in Control occurring in 2018, the number of the Employee’s
Performance Units shall be calculated as the sum of (A) plus (B) where:

 

(A) is 50% of the Target Number of Performance Units; provided that if the
Change in Control occurs on or after July 1, 2018, (A) shall be the greater of:
(I) 50% of the Target Number of Performance Units, or (II) 50% of the Target
Number of Performance Units multiplied by the 2018 Applicable Percentage where
the 2018 Applicable Percentage is determined under the 2018 Digital Revenue
chart set forth above based on the Company’s actual Digital Revenues in 2018
through the date of the Change in Control (with the Company’s Target Digital
Revenues for 2018 multiplied by a fraction whose numerator is the number of days
in 2018 prior to the Change in Control and whose denominator is 365); and

 

(B) is 50% of the Target Number of Performance Units.

 

(ii)For a Change in Control occurring in 2019, the number of the Employee’s
Performance Units shall be calculated as the sum of (A) plus (B) plus (C) where:

 

(A) is the number of Performance Units earned based on the Company’s performance
in 2018;

 

(B) is 30% of the Target Number of Performance Units; provided that if the
Change in Control occurs on or after July 1, 2019, (B) shall be the greater of
(I) 30% of the Target Number of Performance Units; and (II) 30% of the Target
Number of Performance Units multiplied by the 2019 Applicable Percentage where
the 2019 Applicable Percentage is determined under the 2019 Digital Revenue
chart set forth above based on the Company’s actual Digital Revenues in 2019
through the date of the

 



 

-16- 

  

Change in Control (with the Company’s Target Digital Revenues for 2019
multiplied by a fraction whose numerator is the number of days in 2019 prior to
the Change in Control and whose denominator is 365); and

 

(C) is 20% of the Target Number of Performance Units.

 

(iii)For a Change in Control occurring in 2020, the number of the Employee’s
Performance Units shall be calculated as the sum of (A) plus (B) where

 

(A) is the number of Performance Units earned based on the Company’s performance
in 2018 plus the number of Performance Units earned based on the Company’s
performance in 2019; and

 

(B) is 20% of the Target Number of Performance Units; provided that if the
Change in Control occurs on or after July 1, 2020, (B) is the greater of (I) 20%
of the Target Number of Performance Units; and (II) 20% of the Target Number of
Performance Units multiplied by the 2020 Applicable Percentage where the 2020
Applicable Percentage is determined under the 2020 Digital Revenue chart set
forth above based on the Company’s actual Digital Revenues in 2020 through the
date of the Change in Control (with the Company’s Target Digital Revenues for
2020 multiplied by a fraction whose numerator is the number of days in 2020
prior to the Change in Control and whose denominator is 365).

 

The payment of the above is subject to the Employee’s satisfaction of the
service requirements, if any, specified in Section 13. In the event of a Change
in Control the Maximum Amount shall not apply, and the Committee shall not have
the authority to exercise negative discretion to reduce the amount of the award
from the amount calculated above.

 

Code Section 162(m)

 

To the extent applicable, this Award is intended to comply with the requirements
for satisfying with the performance-based compensation exception under Internal
Revenue Code Section 162(m), and the provisions of this Award shall be
interpreted and administered consistently with that intent.

 

Jan. 2018

 



 

 

 

